Citation Nr: 1034966	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision in January 1966, denying the claim of service connection 
for residuals of nonunited fracture of the right wrist, thereby 
establishing an earlier effective date for the grant of service 
connection.

REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1958 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in November 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 


FINDING OF FACT

In a decision in January 1966, the RO denied service connection 
for residuals of nonunited fracture of the right wrist; after the 
Veteran was notified of the determination, he did not file a 
timely notice of disagreement and the rating decision became 
final; the rating decision of January 1966, denying service 
connection for residuals of nonunited fracture of the right 
wrist, did not involve an error of fact or law that was outcome 
determinative.


CONCLUSION OF LAW

There was no clear and unmistakable error of fact or of law in 
the rating decision in January 1966 by the RO, denying service 
connection for residuals of nonunited fracture of the right 
wrist.  38 C.F.R. § 3.105 (2009).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

On the claim of clear and unmistakable error, the duties to 
notify and to assist under the VCAA are not applicable as the 
determination as to the existence of clear and unmistakable error 
is based on the facts and the law at the time the decision 
challenged was made, and no further factual development is 
appropriate.  Parker v. Principi, 15 Vet. App. 407, 411-12 (2002) 
(VCAA is not applicable to a claim of clear and unmistakable 
error in a rating decision by the RO, citing Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective Date

In a Board decision in March 2004, the Board reopened the claim 
of service connection for a right wrist disability and granted 
service connection.  A rating decision in March 2004 in 
implementing the Board decision, granted service connection for 
residuals of nonunited fracture of the right wrist, and assigned 
an effective date from January 24, 2001, the date of the claim to 
reopen.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (the effective 
date of an evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later).  
The Veteran did not timely appeal the effective date assigned and 
the decision became final.  38 U.S.C.A. § 7105.



In a rating decision in April 2007, the RO increased the rating 
to 30 percent effective November 22, 2006.  The Veteran did not 
timely appeal the effective date assigned and the decision became 
final.  38 U.S.C.A. § 7105.  

In June 2007, the Veteran filed a claim for an earlier effective 
date based on clear and unmistakable error with the rating 
decision in January 2006, which denied service connection for the 
right wrist disability.  He contended that the effective date 
should be based on the original date of claim.  In April 2010, 
the Veteran argued that the effective date of service connection 
for the right wrist with a rating of 10 percent should be 
effective from 1965.  

Once there is a final decision on a claim, there cannot be a 
"freestanding claim" for an earlier effective date, unless it is 
a request for revision based on clear and unmistakable error in a 
prior rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  Here, the Veteran specifically argues that there was 
clear and unmistakable error in the rating decision in January 
1966 and that revision of the rating decision based on clear and 
unmistakable error would entitle him to an earlier effective 
date.

Clear and Unmistakable Error - Legal Criteria

A claimant whose VA claim has been adjudicated by a RO has one 
year after the issuance of written notification in which to 
initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.

Such a final decision may, however, be reversed or amended where 
evidence establishes that it was a product of clear and 
unmistakable error.  
38 C.F.R. § 3.105(a).




A final and binding RO decision will be accepted as correct in 
the absence of clear and unmistakable error.  Where the evidence 
establishes such an error, the prior decision will be reversed or 
amended and it will have the same effect as if the corrected 
decision had been made on the same date as the reversed or 
amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows: either the 
correct facts, as they were known at the time, were not before 
the adjudicator or the statutory provisions extant at the time 
were incorrectly applied.  It is the sort of error, which had it 
not been made, would have manifestly changed the outcome at the 
time it was made.  It is an undebatable error, so that it can be 
said that reasonable minds could only conclude that the original 
decision was fatally flawed.  A determination that there was 
clear and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error of fact or of law that when 
called to the attention of later reviewers compels the conclusion 
to which reasonable minds could not differ that the result would 
have been manifestly different but for the error such that even 
where the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-45 (1993).

Neither a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-specific 
claims (including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Fugo at 44.






To establish entitlement to service connection in 1966 as now the 
evidence must show that an injury or disease resulting in 
disability was incurred in service, or if preexisting such 
service, was aggravated by service.  38 U.S.C.A. § 1110 and 1131.  
The presumption of soundness in 1966 is the same as now.  
38 U.S.C.A. § 1111. 

Facts

The evidence at the time of the rating decision in January 1966 
consisted of the service treatment records and VA records, dated 
in 1965.  

On enlistment examination, the upper extremities were normal.  In 
November 1963, the Veteran complained of pain in his right wrist.  
He reported that he had a fracture in 1957 and that he had pain 
since then.  The Veteran indicated that his wrist had been in a 
cast for four months.  It was noted that an X-ray of the right 
wrist showed a fracture of the scaphoid with nonunion.  The 
diagnosis was nonunion of the right scaphoid bone.  In February 
1964, history included a wrist injury, five to six years earlier 
while playing football.  The Veteran indicated that he had no 
difficulty for several years, but that he then developed pain on 
wrist motion or with prolonged finger motion such as typing.  The 
Veteran then underwent a graft to the right navicular bone.  The 
final diagnosis was nonunion, right navicular bone, treated, 
improved.  Thereafter the Veteran had constant pain in the right 
wrist. 

In January 1965, a Medical Board reported that the Veteran had 
sustained an injury to the right carponavicular in 1957 which was 
treated with a cast, which existed prior to enlistment.  The 
report indicated that the injury occurred prior to his entry on 
active duty and that the fracture of the carponavicular bone 
apparently never healed.  It was reported that following the 
Veteran's entry on active duty, he had complaints in regard to 
his wrist, and in November 1963 he underwent a bone graft for the 
nonunion of the carponavicular bone which was apparently 
unsuccessful.  




The report indicated that since that time he had suffered 
constant pain in his right wrist and that he stated that he was 
presently unable to perform his duties.  The diagnoses were 
nonunion fracture of the right carponavicular bone, existed prior 
to entry, and right wrist arthritis secondary to trauma, which 
was in the line of duty and not existing prior to entry.  In 
January 1965, the Physical Evaluation Board made a prima facie 
finding of nonunion fracture of the right carponavicular bone, 
and arthritis secondary to trauma of the right wrist, which was 
the proximate result of active duty service and that the 
disability may be of a permanent nature.

In June 1965, the Veteran filed a claim for service connection 
for a right wrist disability.

The Veteran underwent a VA orthopedic examination in July 1965.  
It was noted that he had a history of an injury to the right 
wrist nine years ago while playing football.  The Veteran 
reported that in 1958, during boot camp training, he noticed 
weakness and pain in his right wrist due to strenuous training 
activities.  He indicated that he sought medical advice, but that 
he did not receive any definite treatment until "1962" when he 
sustained an apparent re-injury while playing volleyball and was 
sent to a hospital.  The conclusion was peg bone graft for a 
nonunion fracture of the right carponavicular bone in 1964.  An 
X-ray showed an old ununited fracture of the right navicular bone 
with the fragments in good alignment and position, but no 
evidence of any articular abnormality.

In December 1965, a VA physician reviewed the Veteran's X- rays, 
including his 
X-rays during service.  The physician stated that the findings 
were an ununited fracture of the navicular bone with old 
resection of the radial styloid and arthritis was not seen.

In January 1966, the RO denied service connection for a right 
wrist disability, finding that the evidence clearly and 
unmistakable established that the nonunited fracture of the right 
wrist preexisted service with no increase in severity and that 
the surgical treatment in service was remedial and not the basis 
for aggravation. 


Analysis

The Veteran argues that the rating decision in January 1966 was 
clearly erroneous because the RO failed to address aggravation of 
the preexisting wrist fracture during service.  The Veteran has 
not alleged that the correct facts, as the facts were known were 
not before the adjudicator at the time of the rating decision in 
January 1966.  

The rating decision in January 1966 by RO became final as the 
Veteran did not appeal the rating decision after the Veteran was 
notified of his right to appeal the adverse determination, and 
the rating decision is accepted as correct in the absence of 
clear and unmistakable error.  38 U.S.C.A. § 7105(c).

The law pertaining to service connection in 1966 provided that in 
order to establish service connection for a disability, there 
must be a current disability and that the disability was the 
resulted of a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 310, 331 (currently codified at 
38 U.S.C.A. §§ 1110 and 1131); 38 C.F.R. § 3.303 (1966).

Also, a Veteran was presumed to be in sound condition when 
examined and accepted into the service except for defects or 
disorders noted when examined and accepted for service.  38 
U.S.C.A. § 311 (currently codified at 38 U.S.C.A. § 1111. Only 
such conditions as are recorded in examination reports were and 
are to be considered as noted.  38 C.F.R. § 3.304(b).  

In the instant case, a right wrist fracture was not noted on 
entrance examination. Consequently, the Veteran was entitled to 
the rebuttable presumption of soundness on entry in service.  






Clear and unmistakable evidence is required to rebut the 
presumption of soundness.  The service treatment records in 
November 1963 show that the Veteran complained of pain in his 
right wrist and he reported that he had a fracture in 1957, 
before service, as he entered service in June 1958.  In January 
1965, a Medical Board reported that the Veteran had sustained an 
injury to the right carponavicular bone in 1957 which was treated 
with a cast, which existed prior to enlistment.  The report 
indicated that the injury occurred prior to his entry on active 
duty and that the fracture of the carponavicular bone apparently 
never healed.  The diagnosis was nonunion fracture of the right 
carponavicular bone, existed prior to entry.  

Considering the Veteran's history in conjunction with basic 
clinical data and the probative value of the finding of the 
Medical Board and evidentiary principles, the there was clear and 
unmistakable evidence that the nonunion fracture of the right 
carponavicular bone existed prior to service. 

Although the presumption of soundness is rebutted, the Veteran is 
entitled to a further presumption of aggravation, if the pre-
existing condition increased in severity during service. 

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, unless there is 
a specific finding that the increase in disability is due to the 
natural  progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  Also the usual effects of 
medical and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306. 



The question of aggravation is a factual one.  The service 
treatment records show that in November 1963 the Veteran 
complained of pain in his right wrist.  In February 1964, the 
Veteran indicated that he had no difficulty for several years, 
but that he then developed pain on wrist motion or with prolonged 
finger motion such as typing.  

After the bone graft, the Veteran had constant pain in the right 
wrist.  A Medical Board found that the wrist injury occurred 
prior service and that the fracture had never healed and that the 
bone graft for the nonunion of the carponavicular bone was 
apparently unsuccessful.  The Physical Evaluation Board found 
that arthritis secondary to trauma of the right wrist was the 
result of active duty service and that the disability may be of a 
permanent nature.  The Veteran was subsequently discharged 
because of the disability and he received severance pay.  

In the rating decision in January 1966, the RO determined that 
there was no intercurrent injury of the right wrist in service 
and no increase in severity in the preexisting right wrist 
condition.  

The Veteran argues that in December 1961 there was evidence of a 
right wrist injury in December 1961.  The record shows that in 
December 1961 it was noted that an X-ray showed a small chip 
fracture of the distal fourth metacarpal, which is not the same 
anatomical site of the navicular bone; also the report of X-ray 
was not in the record, and the description of the fracture was 
inconclusive as to whether it was the right or left fourth 
metacarpal.  The injury in December 1961 was not referred to by 
the Veteran in November 1963, when he did complain of right wrist 
pain, which led to further evaluation, resulting in remedial 
surgery, rather he indicated that the pain developed after 
several years with wrist motion or with prolonged finger motion 
as in typing.  Also the injury in December 1961 was not referred 
to by the Medical Board in the evaluation of the right wrist. 




Although the RO did not refer to the injury in December 1961, it 
cannot be said that reasonable minds could only conclude that the 
RO's determination was fatally flawed because of the omission 
because the evidence then of record did not associate in any way 
the injury in December 1961 to the preexisting right wrist 
fracture.  And the omission did not constitute a clear and 
unmistakable error of fact. 

In the rating decision in January 1966, the RO also determined 
that the surgery in service was remedial and did not constitute 
aggravation of the preexisting condition. 

As for the results of the surgery, the surgery did not have the 
effect of ameliorating the ununited fracture as the bone graft 
was unsuccessful, which does raise the question of aggravation. 

In this case, the Medical Board found that the wrist fracture 
itself, existed prior to service, not in the line of duty.  There 
was no finding pertaining to aggravation.  The Physical 
Evaluation also did not find aggravation of the preexisting 
condition, but did find that "arthritis" of the right wrist was 
the result of active duty. 

On VA examination in July 1965, the examiner found that the 
Veteran lacked flexibility in the right wrist as result of the 
ununited fracture.  The examiner did not express an opinion on 
aggravation.   In December 1965, another VA physician reviewed 
in-service and post-service X-rays of the right wrist and found 
no evidence of arthritis.  Therefore on the question of 
aggravation the evidence was insufficient to factually determine 
aggravation. 

To the extent that the Veteran argues that the claim of service 
connection should have been granted based solely on the evidence 
of record in 1966, the Board finds that the argument is 
essentially one that VA improperly weighed or evaluated the 
evidence.  A claim of clear and unmistakable error on the basis 
that the previous adjudication improperly weighed and evaluated 
the evidence does not rise to the stringent definition of clear 
and unmistakable error.  Fugo at 44.


To the extent the RO failed to provide an adequate VA examination 
to decide the question of aggravation, a failure to develop the 
record does not constitute clear and unmistakable error because 
the failure results in only an incomplete record rather than an 
incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

As for the finding of "arthritis" in service, although 
arthritis is a chronic disease, for the showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely an isolated finding or a diagnosis 
including the word "chronic."  With a chronic disease shown in 
service subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected.  

In this case, there was conflicting evidence on whether or not 
there was arthritis of the right wrist.  The Physical Evaluation 
Board found arthritis, but a VA physician, who reviewed both in-
service and post-service X-rays, including the X-ray in-service 
noting hypertrophic change (a form of arthritis) did not.  As 
there was evidence for and against the presence of arthritis, the 
evidence was debatable.  And a disagreement of how the facts were 
weighed or evaluated by the RO does not constitute a factual 
basis for clear and unmistakable error.  

The remaining inquiry is whether the RO applied the proper legal 
standard in determining whether there was aggravation of the 
preexisting right wrist fracture and if the proper legal standard 
was not applied, but for the error the outcome would have 
resulted in the grant of service connection. 

A preexisting injury will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306. 

In the rating decision in January 1966 the RO determined that the 
preexisting right wrist fracture did not increase in severity as 
there was no change in the underlying pathology, that is, the 
Veteran had an ununited fracture before service and during 
service and after service, although he had increased symptoms in 
service.  As for the evidence of decreased wrist flexibility 
after the bone graft, the evidence of record was insufficient to 
determine whether the finding was evidence of an increase beyond 
natural progression of the preexisting condition. 

To the extent the RO determined that there was no increase in 
severity of the preexisting right wrist condition, the RO was 
applying the provision of 38 C.F.R. § 3.306, pertaining to 
aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  With the 
determination that there was no increase in severity, the RO need 
not have considered the provision of 38 C.F.R. § 3.306, 
pertaining to an increase in severity beyond the natural 
progression.  

The Veteran does essentially argue that the preexisting right 
wrist condition was aggravated by service beyond natural 
progression.  As explained, the RO did not address aggravation 
beyond the natural progression because the RO determined that 
there was no increase in severity.  For the sake of analysis, if 
the RO had considered aggravation beyond natural progression, 
there was still the debatable factual question of whether right 
wrist pain and the remedial surgery with some loss of wrist 
flexibility was beyond natural progression as the evidence then 
of record, the service treatment records, including the Medical 
Board and the Physical Evaluation Board, and the post-service 
report of VA examination did not make any finding of aggravation. 





As application of 38 C.F.R. § 3.306, pertaining to an increase in 
severity beyond natural progression, based on the evidence of 
record, would not have changed the outcome in this case, the 
omission does not constitute clear and unmistakable error of law. 

For the above reasons, the Board does not find clear and 
unmistakable error of fact or of law in the rating decision in 
January 1966, denying service connection for nonunited fracture 
of the right wrist. 


ORDER

The rating decision in January 1966 by the RO, denying service 
connection for residuals of nonunited fracture of the right 
wrist, did not contain clear and unmistakable error of fact or of 
law, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


